


Exhibit 10.1








    
PDL BIOPHARMA, INC.


2013 Annual Bonus Plan


This 2013 Annual Bonus Plan (the “Plan”) is intended to enhance stockholder
value by promoting a connection between the performance of PDL BioPharma, Inc.
(the “Company”) and the compensation of personnel of the Company and to promote
retention of high performing personnel.
 
1.All employees of the Company working 30 hours per week or more (each, a
“Participant”) are eligible to receive annual bonuses for 2013 according to this
Plan. The Plan will be administered by the Compensation Committee of the Board
of Directors of the Company (the “Committee”). The Committee shall have all
powers and discretion necessary to administer the Plan and to control its
operation and may delegate responsibilities to Company officers as it deems
appropriate. Participants are eligible to receive bonuses based on their
individual performance and/or the Company's performance during 2013. A
Participant who does not demonstrate satisfactory individual performance (50% or
higher), however, will not be eligible for any portion of his or her bonus,
including the portion based on Company performance.
2.Company performance shall be determined by the Committee based on the
Company's ability to meet or exceed corporate goals (“2013 Corporate Goals”) as
approved by the Board of Directors and set forth in Exhibit A. For
clarification, the Committee may determine in its sole discretion that the
Company did not satisfactorily complete enough goals and in that case, the
Committee may determine that no bonus shall be paid to Participants, regardless
of individual performance achievement. Additionally, the Committee may adjust or
modify the 2013 Corporate Goals to reflect changed Company objectives.
Individual performance of the Company's officers shall be reviewed and
recommended to the Committee by the Chief Executive Officer, except for the
performance of the Chief Executive Officer, which shall be determined by the
Committee based on the Company's achievement of established Corporate Goals.
Individual performance of employees shall be reviewed by the appropriate manager
and approved by the Chief Executive Officer. In all cases, individual
performance shall be based on the 2013 Individual Goals that have been approved
by the Chief Executive Officer and set forth as Exhibit B.
3.To be eligible for a bonus, a Participant must be on payroll prior to October
1, 2013, and must be employed by the Company as of the date of payment of the
bonus. A Participant hired after April 1, 2013, shall be eligible for a
pro-rated bonus.
4.A Participant who has taken an approved leave of absence pursuant to the
Company's policies during 2013 shall receive a pro-rated bonus, at the
Compensation Committee's discretion.






 




--------------------------------------------------------------------------------




5.The amount of a Participant's bonus is based on a target percentage of such
Participant's annual average base salary throughout the 2013 calendar year. The
target percentage for executives has been determined by the Committee and for
employees has been determined by the manager at the beginning of the Plan Year.
The target percentage shall then be adjusted based on the attainment of 2013
Corporate Goals and Individual Goals over the course of the Plan Year to arrive
at a final performance percentage. For each person, the target percentage and
ratio of attainment of 2013 Corporate Goals and 2013 Individual Goals is set
forth as Exhibit C.
6.The Company performance percentage and/or the individual performance
percentage may exceed 100% in the event the Company or the individual
Participant exceeds expected goals, provided that neither percentage may exceed
150%. For example, assuming the Company has met 100% of its 2013 Corporate
Goals, a Participant, who has met 150% of his or her 2013 Individual Goals, has
a target percentage of 25%, has a corporate-to-individual goal ratio of 50%/50%
and a base pay rate of $100,000 will receive a bonus of $31,250 (100% x 0.5 +
150% x 0.5 = 125%; and 125% x 25% = 31.25%; and 31.25% of Participant's base pay
rate of $100,000 = $31,250). All determinations and decisions made by the
Committee shall be final, conclusive and binding on all persons and shall be
given the maximum deference permitted by law.
7.This Plan is effective for the Company's 2013 calendar year beginning January
1, 2013, through December 31, 2013 (the “Plan Year”), and will expire
automatically on December 31, 2013. Bonus payments will be made no later than
February 15th, 2014.
8.The Company shall withhold all applicable taxes from any bonus payment,
including any federal, state and local taxes.
9.Nothing in this Plan shall interfere with or limit in any way the right of the
Company to terminate any Participant's employment or service at any time, with
or without cause. Nothing in these guidelines should be construed as an
employment agreement or an entitlement to any Participant for any incentive
payment hereunder.
10.This Plan and all awards shall be construed in accordance with and governed
by the laws of the State of Nevada, without regard to its conflict of law
provisions.
11.Payments under this Plan shall be unsecured, unfunded obligations of the
Company. To the extent a Participant has any rights under this Plan, the
Participant's rights shall be those of a general unsecured creditor of the
Company.


-2-


